DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on February 11, 2022.  As directed by the amendment: claims 1, 7, 8, and 18-20 have been amended and claims 12-14 have been cancelled.  Thus, claims 1-11 and 15-20 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed November 16, 2021.
	Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7 of Remarks that “The Office Action repeatedly contends that the structures cited in the references are "functionally capable of' the recited functions. See OA at 4:5 and 17; 6:16; 7:8; 10:2 and 17. However, by using such functional language, Applicant intends the scope of the claims to be something narrower - to require that the structure is designed or configured to accomplish the specified objective, not simply that they can be made to serve that purpose or are 'capable of serving that purpose.”.  The examiner respectfully notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim. 
Applicant argues on pg. 11 of the Remarks that “the fact that Kovelman teaches that the length is adapted to pierce target tissues does not disclose that the length of the at least two hollow micro-needles protruding from the cover is configured such that when the cover is implanted on the outside wall of the blood vessel or on the parenchyma, an end of the at least two hollow micro-needles penetrates the lumen of the blood vessel or the parenchyma. Indeed, the blood vessel or on the parenchyma are specific types of tissues not explicitly or implicitly addressed by Kovelman.”  The examiner respectfully disagrees and first notes that the claim is directed towards blood vessel OR the parenchyma.  Kovelman discloses that the device is intended to pierce a tissue and can piece organ tissue (pg. 8, lines 12-14).  As the parenchyma is organ tissue, it is the examiner’s opinion that the device of Kovelman is fully capable of being used on the parenchyma. 
Applicant argues pg. 12 of the Remarks that “in Kralick "The system 10 of this invention is intended to replace deficient arachnoid villi and thereby produce the physiological condition of eliminating excess CSF pressure in the brain.", and is not configured to inject a drug or sampling any body fluid.”.  The examiner notes that the claim does not presently require that the device be configured to specifically inject a drug or sample body fluid.  Instead, the claims are more broadly drawn to “injection” and/or “sampling” (preamble of the claim).  Additionally, “injection” and “sampling” are merely the intended use of the claim.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As presently recited, there is nothing in the claim which is directed towards a device which executes the injection or sampling, such as a pump. In the instance of Kralick, the device of Kralick is fully capable of injection since micro-conduits 304 in fig. 7A are disclosed to be “fluid transmitting” in paragraph 74.  A fluid is functionally capable of being injected through the micro-conduits to be administered through the microneedles.
 Applicant argues on pg. 14 of the Remarks that “Kovelman never discloses considering as target tissues/region the lumen of the blood vessel or the parenchyma”.  The Examiner respectfully disagrees and notes that Kovelman explicitly discloses that the disclosed invention can be used in other types of tissue, including organ tissue (pg. 8, lines 12-14), indicating that the device of Kovelman is fully capable of being used on the parenchyma.  Regarding Applicant’s arguments to Kovelman not being configured to perform locoregional injection and/or sampling in the lumen of a blood vessel, the examiner notes that the claim is directed to a device for use with a lumen or a blood vessel or in a parenchyma.  As discussed previously, Kovelman discloses the device being used in tissue, indicating that it is capable of being used with the parenchyma and does not need to be capable of being used with a blood vessel.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the claim has been amended to recite that the microneedles have a length of greater than 500 um.  Thus, the full scope of the claim encompasses microneedles of any length greater than 500 um.  However, the originally filed specification does not provide support for the full scope of the claim.  Instead, as discussed on pg. 12, lines 16-19, the specification discloses that the length of the microneedles can range from 100 to 10,000 um.  Thus, the specification provides support for a range greater than 500 um up to 10,000 um but not lengths greater than 10,000 um.  
	Claims 2-11 and 15-20 are also rejected by virtue of being dependent on claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman (WO 0035530) in view of Traverso (US 20130165772).
Regarding claim 1, Kovelman discloses Implantable medical device for locoregional injection and/or sampling in the lumen of a blood vessel or in a parenchyma (insertion set 30 in fig. 3 is functionally capable of being implanted and injecting into a blood vessel or parenchyma) comprising a microfluidic chip (38 in fig. 4) and a cover (34 in fig. 4), wherein the microfluidic chip comprises at least one microfluidic channel extending from a first face of the microfluidic chip (see below) to a second face of the microfluidic chip (see below), the cover comprises at least two hollow micro-needles protruding from the cover (32 in fig. 4), the cover is fixed to the second face of the microfluidic chip such that the at least one microfluidic channel is in fluid connection with the at least two hollow micro-needles (fig. 4), and the length of the at least two hollow micro-needles protruding from the cover is configured such that when the cover is implanted on the outside wall of the blood vessel or on the parenchyma, the end of the at least two hollow micro-needles penetrates the lumen of the blood vessel or the parenchyma (absent any other structural limitations further defining the length of the microneedles, the microneedles of Kovelman are functionally capable of penetrating the blood vessel or parenchyma since Kovelman discloses on pg. 5, lines 1-3 that the micropenetrating members pierce the target tissue).

    PNG
    media_image1.png
    368
    673
    media_image1.png
    Greyscale

	Kovelman further discloses that the length of the microneedle will be dependent on the type of tissue to be penetrated, depth of nerve, condition of the patient, and the type of medication to be used, among other factors (pg. 9, lines 9-13).  However, Kovelman does not teach or disclose a length of the at least two microneedles is greater than 500 micrometers.
	Traverso teaches an array of microneedles (fig. 2) which can have a length greater than 500 um (paragraph 69 discloses about 500 um, 1 mm, 2 mm, 5 mm, etc.) and that the length of the microneedle is chosen based on the application/use of the device and the material delivered by the device (paragraph 69).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kovelman by making the length of the at least two microneedles be greater than 500 um as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, modified Kovelman teaches all of the claimed limitations set forth in claim 1, as discussed above.  Kovelman further discloses the cover is performed in the shape of a curvature (pg. 9, lines 19-22 discloses the cover in the shape of oval ellipsoid).  However, Kovelman does not explicitly teach or disclose the microfluidic chip is preformed in the shape of a curvature.
In the embodiment shown in fig. 3, Kovelman discloses that the shape of the microfluidic chip is preformed into a shape which matches that of the cover (fig. 3 shows the two elements having matching rectangular shapes).  Therefore, in the embodiment of Kovelman having an oval ellipsoid-shaped cover, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the shape of the microfluidic chip to also be oval ellipsoid for the purpose of ensuring the two elements properly mate together. 
	Regarding claim 4, Kovelman discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 4).
	Regarding claim 5, Kovelman discloses the microfluidic chip comprises a top face, a bottom face and side faces (see below), and wherein the first face is a side face and the second face is a top or bottom face (see below and fig. 4 which shows the second face as the top face).

    PNG
    media_image2.png
    238
    428
    media_image2.png
    Greyscale

	Regarding claim 7, Kovelman discloses said cover comprises at least 10 microneedles (fig. 3 shows 14 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (fig. 4 shows all of the microneedles in communication with the channel).
	Regarding claim 8, Kovelman discloses said at least one microfluidic channel is connected to a primary fluid injection or sampling path such as a catheter (infusion tubing 42 in fig. 4).
Regarding claim 17, in the modified device of Kovelman, Kovelman discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 4).
Regarding claim 19, in the modified device of Kovelman, Kovelman discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
	Regarding claim 20, Kovelman discloses said cover comprises at least 10 microneedles (fig. 3 shows 14 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (fig. 4 shows all of the microneedles in communication with the channel).
Claims 1, 4, 6-11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kralick (US 20100256549) in view of Traverso.
Regarding claim 1, Kralick discloses Implantable medical device for locoregional injection and/or sampling in the lumen of a blood vessel or in a parenchyma (system 10 in fig. 6 is shown to be implantable and is functionally capable of injection/sampling into a blood vessel or parenchyma) comprising a microfluidic chip (18 in fig. 2) and a cover (14 in fig. 2), wherein the microfluidic chip comprises at least one microfluidic channel extending from a first face of the microfluidic chip  (see below) to a second face of the microfluidic chip (see below), the cover comprises at least two hollow micro-needles protruding from the cover (12 in fig. 2), the cover is fixed to the second face (paragraph 48 discloses the cover 14 being thermally bonded to the chip 18 so that the cover is fixed relative to the second face of the chip) of the microfluidic chip such that the at least one microfluidic channel is in fluid connection with the at least two hollow micro-needles (fig. 3 shows the channel is in fluid communication with the lumen 22 of the microneedle through valve 16), and a length of the at least two hollow micro-needles protruding from the cover is configured such that when the cover is implanted on the outside wall of the blood vessel or on the parenchyma, the end of the at least two hollow micro-needles penetrates the lumen of the blood vessel or the parenchyma (absent any other structural limitations further defining the length of the microneedles, the microneedles of Kralick are functionally capable of penetrating the blood vessel or parenchyma since Kralick shows in fig. 6 the microneedles piercing tissue).

    PNG
    media_image3.png
    379
    665
    media_image3.png
    Greyscale

However, Kralick does not teach or disclose a length of the at least two microneedles is greater than 500 micrometers.
	Traverso teaches an array of microneedles (fig. 2) which can have a length greater than 500 um (paragraph 69 discloses about 500 um, 1 mm, 2 mm, 5 mm, etc.) and that the length of the microneedle is chosen based on the application/use of the device and the material delivered by the device (paragraph 69).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kralick by making the length of the at least two microneedles be greater than 500 um as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 4, Kralick discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 3 shows the two faces are separate faces).
	Regarding claim 6, Kralick discloses the microfluidic chip comprises a top face, a bottom face and side faces (see below), and wherein the first face is a top face and the second face is a bottom face (see below).

    PNG
    media_image4.png
    238
    406
    media_image4.png
    Greyscale

	Regarding claim 7, Kralick discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
	Regarding claim 8, Kralick discloses said at least one microfluidic channel is connected to a primary fluid injection or sampling path such as a catheter (302 in fig. 6).
	Regarding claim 9, Kralick discloses said microfluidic chip comprises at least 2 microfluidic channels (fig. 2 shows that the chip 18 would have 16 channels).
	Regarding claim 10, Kralick discloses said microfluidic chip comprises at least two microfluidic circuits (the channels in fig. 2 form different circuits; the examiner notes that this interpretation appears consistent with Applicant’s specification which discloses that each channel forms a circuit on pg. 9, lines 11-12).
	Regarding claim 11, Kralick discloses each microfluidic circuit is connected to a separate primary path (304 in fig. 6).
	Regarding claim 20, Kralick discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
Claims 2, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovelman in view of Traverso, as applied to claim 1 above, as evidenced by Yamabe (US 20180326195) and further in view of Cleary (US 20050228340).
Regarding claim 2, Kovelman discloses all of the claimed limitations set forth in claim 1, as discussed above.  Kovelman further discloses the cover being made from polycarbonate (pg. 11, lines 14-17) which inherently possesses the ability to plastically conform, as evidenced by Yamabe (paragraph 58 discloses that polycarbonates are an example material which is plastically deformable indicating that it is capable of plastically conforming).  However, Kovelman does not explicitly teach or disclose the microfluidic chip being plastically conformable.
Cleary teaches a similar microfluidic chip (2 in fig. 2) which contains a channel (channel between port 5 and bottom of structure) for transmitting a therapeutic agent (18 in fig. 2).  Cleary teaches that the microfluidic chip is made from polycarbonate (paragraph 25) and is plastically conformable as evidenced by Yamabe (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microfluidic chip of Kovelman to be made from polycarbonate since Cleary teaches this material would render the chip impermeable to liquid being delivered (paragraph 25).
Regarding claim 15, Kovelman discloses all of the claimed limitations set forth in claim 1, as discussed above.  Kovelman further discloses the cover being made from polycarbonate (pg. 11, lines 14-17) which inherently possesses the ability to plastically conform, as evidenced by Yamabe (paragraph 58 discloses that polycarbonates are an example material which is plastically deformable indicating that it is capable of plastically conforming to an external surface of a blood vessel or parenchyma).  However, Kovelman does not explicitly teach or disclose the microfluidic chip being plastically conformable.
Cleary teaches a similar microfluidic chip (2 in fig. 2) which contains a channel (channel between port 5 and bottom of structure) for transmitting a therapeutic agent (18 in fig. 2).  Cleary teaches that the microfluidic chip is made from polycarbonate (paragraph 25) and is plastically conformable to an outer surface of a blood vessel or parenchyma as evidenced by Yamabe (see discussion above).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the microfluidic chip of Kovelman to be made from polycarbonate since Cleary teaches this material would render the chip impermeable to liquid being delivered (paragraph 25).
Regarding claim 16, in the modified device of Kovelman, Kovelman discloses the first face of the microfluidic chip and the second face of the microfluidic chip are separate (fig. 4).
Regarding claim 18, in the modified device of Kovelman, Kovelman discloses said cover comprises at least 10 microneedles (fig. 2 shows 16 microneedles) whereby each hollow microneedle is in fluid communication with at least one microfluidic channel (figs. 2 and 3 shows that each microneedle is in communication with a corresponding channel; paragraph 43).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783